Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendment, filed 3/01/21, has been entered. Claims 16-24 and 26-35 remain pending.



Claim Rejections - 35 USC § 112
In light of Applicant’s amendment the rejection of claims 16-35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 


Claim Rejections - 35 USC § 103
Claims 16, 17, 20, 22, 23, 26-30, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (US 9,398,528) and further in view of Bach (US 2013/0250908).
Regarding claims 16, 27 and 32, Zhong substantially teaches an apparatus, a method and a program  to be employed by a network manager (NM), the apparatus comprising processor circuitry coupled with memory circuitry, the memory circuitry having instructions, which when executed by the processor circuitry (a centralized OAM unit performs the management of the energy savings of the base stations, as described on 2:24-39), cause the processor circuitry (the OAM inherently comprises a processor with a memory, because they are essential for the implementing of the functions, as described below) to:
determine that a source cell of a network of a first radio access technology (RAT) is triggered to activate an energy saving state (the OAM determines the base station with a 
identify a plurality of candidate cells for an inter-RAT handover from the source cell, each candidate cell of the plurality of candidate cells partially covering the source cell, each candidate cell of the plurality of candidate cells associated with a different RAT than a RAT of the source cell (the OAM considers a plurality types of the cells adjacent to the base station, as shown on Fig. 1 and 4, using RATs different from the source cell, described as the diverse types of the base stations used through all the embodiments on 3:46-56, and identifying the plurality of the adjacent cells for the handover of the UE served by the base station, as shown on Fig. 4 and described on 6:6-42);
determine that the plurality of candidate cells collectively cover  the source cell (the adjacent cells are designated to deliver the area coverage in the absence of the coverage which was provided by of the base station, which is switched to the energy saving state, as described on 5:39-50);
instruct the source cell to activate the energy saving state in response to determining that the plurality of candidate cells collectively cover the source cell; and perform the inter-RAT handover from the source cell to the plurality of candidate cells (performing the handover step, as described above, and adjusting the operation of the adjacent base stations prior to switching the base station to the energy saving mode, as described on 1:17-39).

Bach teaches the wireless system, using the energy saving mode, as described on [0045]-[0047], and the portion of the corresponding standard 3GPP TS 32.762 V11.00, shown on Fig. 8 and described on [0100], wherein the text on Fig. 8 teaches usage of the IRP manager and the IRP Agent with the coverage definitions “No, Partial and Yes”, particularly identifying the condition of the complete coverage of the original cell by the adjacent cells in the text of Fig. 8..
A combination of Zhong teaching and Bach teaching as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to improve the method/system of Zhong by making it compatible with the important 3GPP standard.
Regarding claims 17, 28 and 33, Zhong teaches the OAM to determine if the base station and the adjacent base stations are the candidates for the energy saving operation, as described on 2:1-18.
Regarding claim 20, Zhong teaches using the load consideration of the base station and the adjacent base stations for designation of the base station as a candidate for switching to the energy saving state, as described on 4:13-31.
Regarding claims 22, 23, 29 and 30, Bach teaches using the wireless cells according to the E-UTRAN and GERAN standards, as described on [0045] and [0120].
Regarding claim 26, Zhong teaches using the traffic load consideration of the base station and the adjacent base stations for the designation of the base station to switch to the energy saving state, as described on 4:13-53.
Allowable Subject Matter
Claims 18, 19, 21, 24, 31, 34 and 35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The double patenting issues should be considered, depending on the potential claims amendments.


Response to Arguments
Applicant's arguments filed 3/01/21 have been fully considered but they are not persuasive.
On pages 8-10 of the Response, Applicant argues that macro, micro, femto or pico cells of Zhong are not the cells of different RATs.
Examiner respectfully disagrees.
These cells have very different coverage and operate on different protocols, therefore they cannot be considered the same RATs. 
Applicant did not provide any arguments to support his statement, why these cell are not different, and the disclosure provides no criteria for the RATs to be considered different. 
In addition, Zhong, clearly teaches using different types/RATs of the base stations, as shown on Fig. 2 and described on 3:14-65, wherein the macro, micro, femto or pico cells are non-limiting examples, as indicated on 2:63-3:2 and particularly on 9:3-6.
Also, Zhong clearly teaches the hangover operation for the energy savings on 1:12-47 and determining the energy saving priority based on the type/RAT of the base stations, as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRY LEVITAN whose telephone number is (571)272-3093.  The examiner can normally be reached on 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 5712723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


DMITRY LEVITAN
Primary Examiner
Art Unit 2461


/DMITRY LEVITAN/Primary Examiner, Art Unit 2461